Citation Nr: 0628327	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In February 2003, the RO denied the claim of entitlement to 
service connection for  posttraumatic stress disorder, 
bilateral hearing loss, and tinnitus.  In the March 2003 
correspondence that informed the veteran that the claims were 
denied, the RO also informed the veteran that the evidence 
indicated that he was not entitled to nonservice-connected 
disability pension benefits.  

In May 2004, the veteran requested a claim for benefits under 
38 U.S.C.A. § 1151 for nerve damage of the right leg.  This 
claim is referred to the RO for appropriate action as it has 
not been developed for appellate adjudication.

The claim for nonservice-connected pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The record does not include evidence of a medical opinion 
which tends to link a current diagnosis of posttraumatic 
stress disorder to the veteran's period of active service.  

2.  The record does not include evidence of a medical opinion 
which tends to link a current diagnosis of hearing loss, 
which is considered a disability for VA purposes, to the 
veteran's period of active service.  

3.  The record does not include evidence of a medical opinion 
which shows that the veteran is currently diagnosed as having 
tinnitus which is related to the veteran's period of active 
service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).  

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of entitlement to service connection 
for posttraumatic stress disorder (PTSD), hearing loss, and 
tinnitus, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in August and October 2002, and January 2003, 
prior to the RO's initial unfavorable decision, dated in 
February 2003.  

The Board concludes that the discussions contained in the 
August and October 2002, and January 2003, correspondence 
collectively informed the veteran of the information and 
evidence necessary to substantiate the claims and complied 
with VA's notification requirements.  Specifically, the Board 
concludes that the correspondence informed the veteran of the 
claims that the VARO were developing; what the VARO was doing 
to develop the claims; and what information and evidence was 
necessary to substantiate the claims.  The correspondence 
specifically informed the veteran of the actions he should 
take in support of the claims, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is necessary to substantiate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  The veteran 
has not identified any additional evidence pertinent to the 
claims, which is not already associated with the claims file, 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Entitlement to Service Connection for Posttraumatic Stress 
Disorder (PTSD.  

The veteran maintains that he is entitled to service 
connection for PTSD.  In his October 2002 responses to the 
PTSD Questionnaire Form, the veteran stated that his 
stressors include witnessing a fatal accident during his 
period of service, exposure to severe casualties, and that he 
suffered a near death experience.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  A claim of entitlement to service connection 
requires the following: medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The service medical records do not include complaints, 
treatment, or a diagnosis for PTSD.  The June 1967 separation 
examination shows that the clinical evaluation of the 
veteran's psychiatric functioning was normal.  The service 
personnel records do not show that the veteran served in 
combat during his period of service.  

The post-service medical evidence associated with the claims 
file includes VA medical treatment records, dated from 
January 2002 to February 2003; medical records from M. 
Hortsch, M.D.; medical records from D. Graham, M.D.; medical 
records from S. Newberry, M.D.; and medical records from 
Providence Health System.  

During a December 2001 visit at the Portland, VA Medical 
Center (VAMC), the veteran related that he intended to apply 
for Social Security Administration (SSA) disability benefits 
for depression.  He related that he has been receiving 
psychiatric treatment from a private psychiatrist.  In March 
2002, the veteran underwent VA psychiatric consultation.  It 
is noted that the veteran was treated for depression by a 
private psychiatrist for approximately 6 to 7 years.  The 
examiner stated that the veteran's stressors include his 
unemployed status and financial problems.  The veteran was 
provided with a mental status examination.  The examiner 
diagnosed the veteran as having anxiety disorder, rule out 
major depression disorder.  

The veteran was evaluated at a VA Mental Health Clinic in 
July 2002.  At that time he reported that he experienced 
crying spells and severe depression.  The examiner reported 
that the veteran listed bankruptcy, family issues, and living 
conditions as situational stressors.  The veteran was 
provided with a mental status examination.  He was diagnosed 
as having anxiety disorder, rule out major depressive 
disorder.  The additional VA medical records, dated through 
February 2003, show that the veteran was diagnosed as having 
anxiety disorder major depression disorder, and dysthymia.  
The VA medical treatment records do not include a diagnosis 
of PTSD.  

In view of the foregoing evidence, the Board concludes that 
the medical evidence of record fails to show that the veteran 
is currently diagnosed as having PTSD in accordance with 
38 C.F.R. § 4.125(a).  The record clearly states that the 
veteran suffers from anxiety, major depression, and 
dysthymia.  Further, the evidence does not show that the 
veteran complained of any in-service stressors during his 
visits to the VA Mental Health Clinic.  Therefore, the 
medical evidence also fails to show that the veteran has 
associated any incident of service with a current psychiatric 
disorder.  

While the veteran's October 2002 responses to the PTSD 
Questionnaire Form shows that the veteran provided in-service 
stressor information, the Board finds it interesting that 
none of the psychiatric reports records any history of the 
reported stressors the veteran asserts in connection with his 
claim of service connection for PTSD.  Moreover, none of the 
psychiatric reports of record contains a diagnosis of PTSD.  
Consequently, the Board concludes that the requirements for 
entitlement to service connection for PTSD have not been met, 
as the medical evidence of record does not include evidence 
of a current diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) and which has been linked to a verified in-service 
stressor.  

As a final note, the Board points that the veteran was 
informed of the requirements necessary to substantiate the 
claim of entitlement to service connection for PTSD.  To 
date, he has not submitted the required evidence.  Thus, the 
claim must be denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from PTSD as a result of 
the claimed in-service stressors mentioned in detail above.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  

The service medical records do not show that the veteran 
suffered from a hearing loss disability during his period of 
service.  Additional pertinent evidence for the hearing loss 
and tinnitus claims includes medical records from the Sears 
Hearing Aid Center.  

The VA medical treatment records reveal that the veteran 
complained of difficulty hearing.  These records do not, 
however, show that the veteran complained of hearing loss due 
to his period of service or that a medical doctor has stated 
that the hearing loss complaints are related to the veteran's 
period of service.  

The audiologic evaluations from Sears Hearing Aid Center, 
which were in graph format, is not associated with any type 
of medical opinion or statement indicating that the veteran 
suffers from hearing loss which can be related to his period 
of service.  

There is no evidence within the claims file which addresses 
whether veteran suffers from hearing loss which is considered 
a disability for VA purposes, and that such hearing loss is 
related to his period of service.  The veteran was informed 
of the evidence necessary to substantiate the claim.  To 
date, he has not submitted the necessary evidence.  Thus, the 
requirements for entitlement to service connection for 
bilateral hearing loss have not been met and the claim must 
be denied.  

In view of the foregoing, the Board concludes that the claims 
file does not include evidence which tends to show that the 
veteran is currently diagnosed as having hearing loss which 
is considered a disability for VA purposes and which is 
related to the veteran's period of service.  Consequently, 
the requirements for entitlement to service connection for 
hearing loss have not been met.  

With regard to the claim of entitlement service connection 
for tinnitus, the Board observes that the evidence fails to 
establish that the veteran is currently diagnosed as having 
tinnitus.  As a reminder, in order to meet the requirements 
of service connection, at a minimum, the evidence must show 
that the veteran suffers from a current disability.  In the 
veteran's case, he has not identified or submitted evidence 
showing that he is currently diagnosed as having tinnitus 
which is related to service.  Thus, the claim of entitlement 
to service connection for tinnitus must also be denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from hearing loss and 
tinnitus as a result of his period of service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

Entitlement to Nonservice Connected Disability Pension 
Benefits.  

In October 2002, VA received the veteran's claim of 
entitlement to nonservice-connected pension.  In his 
application, he reported that his spouse's source of income 
for the next 12 months was $16, 275.00.  He also reported 
$8711 of medical expenses.  The date in which these expenses 
were paid was not clearly identified.  The veteran should be 
given an opportunity to submit evidence showing the dates he 
paid medical expenses as this information may have an impact 
on the calculation of his income for nonservice-connected 
pension purposes.

Also the Board notes that the notice letter provided by the 
veteran concerning his claim for nonservice-connected pension 
benefits was not adequate.  In this letter, the veteran was 
not told that his income could be reduced based on certain 
expenses (i.e. medical expenses).  A comprehensive letter 
explaining the type of evidence necessary to substantiate his 
claim of nonservice connected pension benefits needs to be 
sent to the veteran.

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  The AMC should send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
concerning the claim for nonservice-connected 
pension benefits:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim.  This should include notice 
regarding how income is determined and how 
certain expenses can be excluded when 
calculating income; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should specifically be 
asked to submit information and evidence 
concerning all medical expenses paid and 
the dates of when they were paid from 
October 2001 to the present.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


